 



Exhibit 10.17

     
BRILLIAN CORPORATION
   
RESTRICTED STOCK UNIT AGREEMENT
     

     THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made as of
February 28, 2005, by and between Brillian Corporation, a Delaware corporation
(the “Company”), and Robert L. Melcher (the “Participant”).

     WHEREAS, the Company maintains the 2003 Incentive Compensation Plan (the
“Plan”) which authorizes grants of Restricted Stock Units; and

     WHEREAS, the Company wishes to make a grant of Restricted Stock Units to
the Participant as a means of rewarding and retaining the Participant.

     NOW, THEREFORE, the Company and the Participant hereby agree as follows:

     1. Grant Pursuant to Plan. This Restricted Stock Unit Award is granted
pursuant to the Plan, which is incorporated herein for all purposes. The
Participant hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all of the terms and conditions of this Agreement and of the Plan.
Unless otherwise provided herein, terms used in this Agreement that are defined
in the Plan and not defined herein shall have the meanings attributable thereto
in the Plan.

     2. Restricted Stock Unit Award. The Committee hereby grants to the
Participant the following Restricted Stock Units, as of the “Grant Date”
specified below:

          Grant Date   Restricted Stock Units
February 28, 2005
  20,000    

     3. Vesting and Forfeiture of Restricted Stock Units.

          (a) Vesting. The Participant shall become vested in the Restricted
Stock Units based upon the attainment of certain agreed-upon cash flow
objectives.

          (b) Forfeiture. The Participant shall forfeit the unvested portion, if
any, of the Restricted Stock Units in the event that the Participant’s
Continuous Service is terminated for any reason except death or permanent
disability.

          (c) Acceleration of Vesting upon Death or Permanent Disability. In the
event that the Participant’s Continuous Service is terminated by reason of the
Participant’s death or permanent disability prior to the date on which the
Participant’s Restricted Stock Units are fully vested, the Participant
automatically shall become 100% vested in the Restricted Stock Units as of the
date of the Participant’s death or permanent disability.

          (d) Acceleration of Vesting upon a Change in Control. In the event of
a Change in Control prior to the date on which the Participant is fully vested
in the Restricted Stock Units, the Participant automatically shall become 100%
vested in the Restricted Stock Units as of the date of the Change in Control.

     4. Settlement of Restricted Stock Unit Award.

          (a) Delivery of Stock. The Company shall deliver 100% of the Stock
corresponding to the vested Restricted Stock Units that are the subject of this
Agreement to the Participant on the earlier of (i) February 28, 2008, or
(ii) the date on which Participant’s Continuous Service is terminated (such date
hereinafter referred to as the “Delivery Date”).

 



--------------------------------------------------------------------------------



 



          (b) Deferral of Delivery. Notwithstanding the foregoing, the
Participant may elect, in a writing received by the Committee at least twelve
(12) months prior to the Delivery Date, to defer that date until any later date
(which such date is at least five years after the original delivery date).

          (c) Acceleration of Delivery upon a Change of Control. In the event of
a Change in Control, the full amount of the Stock corresponding to the
Participant’s vested Restricted Stock Units shall be distributed to the
Participant as soon as administratively practicable following the Change in
Control, unless the Board as constituted immediately prior to the Change in
Control shall otherwise provide.

     5. Rights with Respect to Stock Represented by Restricted Stock Unit Award.

          (a) No Rights as Stockholder until Delivery. Except as otherwise
provided in this Section 5, the Participant shall not have any rights, benefits,
or entitlements with respect to any Stock subject to this Agreement unless and
until the Stock has been delivered to the Participant. On or after delivery of
the Stock, the Participant shall have, with respect to the Stock delivered, all
of the rights of an equity interest holder of the Company, including the right
to vote the Stock and the right to receive all dividends, if any, as may be
declared on the Stock from time to time.

          (b) Adjustments. In the event that the number of shares of Stock of
the Company, as a result of a combination of the Stock or any other change or
exchange for other securities, by reclassification, reorganization, or
otherwise, is increased or decreased or changed into or exchanged for a
different number or kind of Stock or other securities of the Company or of
another entity, the number of Restricted Stock Units subject to this Agreement
shall be appropriately adjusted to reflect that change. If any adjustment shall
result in a fractional share, the fraction shall be rounded up to the next whole
share.

     6. Tax Withholding. On or before any date of delivery of any Stock, as a
condition to the Company’s obligations with respect to the Restricted Stock
Units (including, without limitation, any obligation to deliver any Stock
hereunder), the Participant shall make arrangements satisfactory to the Company
to pay to the Company any federal, state, or local taxes of any kind required to
be withheld with respect to its delivery of Stock. If the Participant shall fail
to make the tax payments as are required, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any federal, state or local taxes of any kind
required by law to be withheld with respect to the Stock.

     7. Amendment, Modification, and Assignment. No provision of this Agreement
may be modified, waived, or discharged unless that waiver, modification, or
discharge is agreed to in writing and signed by the Participant and the chairman
of the Committee. No waiver by either party of any breach by the other party to
this Agreement of any condition or provision of this Agreement shall be deemed a
waiver of any other conditions or provisions of this Agreement. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. Unless otherwise consented to by the Committee,
this Agreement shall not be assigned by the Participant in whole or in part. The
rights and obligations created under this Agreement shall be binding on the
Participant and the Participant’s heirs and legal representatives and on the
successors and assigns of the Company.

     8. Transferability. The Restricted Stock Units granted under this Agreement
are not transferable otherwise than by will or under the applicable laws of
descent and distribution. In addition, the Restricted Stock Units shall not be
assigned, negotiated, pledged, or hypothecated in any way (whether by operation
of law or otherwise), and the Restricted Stock Units shall not be subject to
execution, attachment, or similar process.

     9. Beneficiary Designation. The Participant shall have the right to
designate, on a beneficiary designation form satisfactory to the Committee,
which shall be filed with the Company, a beneficiary or beneficiaries to receive
any undelivered Stock under this Agreement in the event of the death of the
Participant. In the event that the Participant shall not file a beneficiary
designation form with the Company, or if none of the designated beneficiaries
survive the Participant, then any undelivered Stock under this Agreement shall
be paid to the estate of the Participant.

2



--------------------------------------------------------------------------------



 



     10. Miscellaneous.

          (a) No Right to Employment or Service. The grant of this Restricted
Stock Unit Award shall not confer, or be construed to confer, upon the
Participant any right to be employed by or perform services for the Company.

          (b) No Limit on Other Compensation Arrangements. Nothing contained in
this Agreement shall preclude the Company from adopting or continuing in effect
other or additional compensation arrangements, and those arrangements may be
either generally applicable or applicable only in specific cases.

          (c) Severability. If any provision of this Agreement is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or would
disqualify this Agreement or the award of Restricted Stock Units under any
applicable law, that provision shall be construed or deemed amended to conform
to applicable law (or if that provision cannot be so construed or deemed amended
without materially altering the purpose or intent of this Agreement and the
Restricted Stock Unit Award, that provision shall be stricken as to that
jurisdiction and the remainder of this Agreement and the award shall remain in
full force and effect).

          (d) No Trust or Fund Created. Neither this Agreement nor the grant of
the Restricted Stock Unit Award shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company and
the Participant or any other person. The Restricted Stock Units subject to this
Agreement represent only the Company’s unfunded and unsecured promise to issue
Stock to the Participant in the future. To the extent that the Participant or
any other person acquires a right to receive payments from the Company pursuant
to this Agreement, that right shall be no greater than the right of any
unsecured general creditor of the Company.

          (e) Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware.

          (f) Interpretation. The Participant accepts this Restricted Stock Unit
Award subject to all the terms and provisions of this Agreement and the terms
and conditions of the Plan. The undersigned Participant hereby accepts as
binding, conclusive, and final all decisions or interpretations of the Committee
upon any questions arising under this Agreement.

          (g) Headings. Headings are given to the Paragraphs and Subparagraphs
of this Agreement solely as a convenience to facilitate reference. The headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

     11. Complete Agreement. This Agreement and those agreements and documents
expressly referred to herein embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings,
agreements, or representations by or among the parties, written or oral, which
may have related to the subject matter of this Agreement in any way.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first written above.

            BRILLIAN CORPORATION, a Delaware corporation
      By:   /s/ Vincent F. Sollitto, Jr.       Name:   Vincent F. Sollitto, Jr. 
      Title:   President and Chief Executive Officer       

Agreed and Accepted:

      By: /s/ Robert L. Melcher   Name:   Robert L. Melcher  

4